Citation Nr: 1046107	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to June 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for tinnitus.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  Tinnitus is related to acoustic trauma in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

VCAA notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Inasmuch as the benefit sought is being granted, there is no 
reason to further discuss how VA has fulfilled the duties to 
notify and assist the Veteran in this claim.  

Service Connection for Bilateral Tinnitus

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran is claiming service connection for bilateral tinnitus 
as a result of acoustic trauma during service.  It is noted that 
he has been service connected for bilateral hearing loss.  

After a review of the evidence, the Board finds that the Veteran 
was exposed to acoustic trauma in service.  The service discharge 
certificate lists the Veteran's primary military specialties as 
engineering facilities contract management engineer and combat 
engineer.  Although the service treatment records (STR) show no 
complaints of tinnitus while he was on active duty, treatment in 
service is not required to establish service connection, as the 
in-service acoustic trauma establishes the in-service "injury."   

The Board also finds that the weight of the evidence is at least 
in relative equipoise on the question of whether the current 
tinnitus is related to acoustic trauma in service.  The evidence 
weighing in favor of the Veteran's claim includes a November 2006 
VA examiner's opinion that the Veteran's tinnitus was less likely 
as not caused by or a result of acoustic trauma in service.  The 
bases for the VA examiner's opinion were the post-service onset 
of tinnitus; post-service occupational noise exposure at 
construction sites as a project engineer and recreational noise 
exposure as a hunter and trap shooter; and that the tinnitus 
described by the Veteran was not considered to be abnormal within 
a normal population.  

The evidence weighing in favor of the Veteran's claim includes a 
June 2010 opinion letter was received from the Veteran's private 
physician.  The private physician wrote that the Veteran had 
given a long history of tinnitus that started while he was 
serving in the armed forces.  The letter also noted that the 
tinnitus was worse in the right ear.  He noted that audiometric 
testing had revealed worsening hearing loss bilaterally.  The 
impression was that the Veteran had ongoing asymmetric hearing 
loss and tinnitus that was chronic in nature.  The private 
physician opined that the tinnitus was as likely as not caused by 
the noise exposure in service.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this case, the Veteran's private physician has based his 
opinion, in part, on the Veteran's statements that he had 
experienced tinnitus since service.  While this statement 
contradicts to some extent the statements he made to the VA 
physician in 2006, that his tinnitus had started approximately 
five years after service, the factual distinction between onset 
in service and onset within five years of service separation, in 
the context a history of acoustic trauma significant enough to 
cause right ear hearing loss during service, and subsequently 
cause bilateral hearing loss, is only a minor factual inaccuracy 
that slightly diminishes the weight of the private medical nexus 
opinion.  Consistent with the facts of this case, which show that 
hearing loss in the right ear was initially worse than in the 
left ear, the June 2010 history reflects that the Veteran's 
complaints of tinnitus were worse in the right ear.  

The Board finds that the two conflicting opinions as to the onset 
of the Veteran's tinnitus place the evidence in relative 
equipoise.  Resolving reasonable doubt in the Veteran's favor, 
the Board finds that bilateral tinnitus was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


